Order entered June 6, 2018




                                               In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                        No. 05-17-01416-CR
                                        No. 05-17-01417-CR

                                BERRY RAY WILLIAMS, Appellant

                                                 V.

                                 THE STATE OF TEXAS, Appellee

                           On Appeal from the 86th Judicial District Court
                                       Kaufman County, Texas
                         Trial Court Cause Nos. 16-60034-86-F, 17-00260-86-F

                                             ORDER
        By order entered on March 21, 2018, the Court granted appellant’s second motion to

extend the time to file his brief. The Court’s order extended the due date for appellant’s brief to

April 20, 2018. On April 25, 2018, the Clerk transmitted a notice to appellant informing him

that the time for filing his brief had expired and directing him to file, within ten days, both the

brief and an extension motion. To date, appellant has not responded to the Clerk’s notice, and he

has not filed a brief.

        We ORDER the trial court to conduct a hearing to determine why appellant’s brief has

not been filed.          In this regard, the trial court shall make appropriate findings and

recommendations and determine whether appellant desires to prosecute the appeals, whether
appellant is indigent, or if not indigent, whether retained counsel has abandoned the appeals. See

TEX. R. APP. P. 38.8(b). If the trial court cannot obtain appellant’s presence at the hearing, the

trial court shall conduct the hearing in appellant’s absence. See Meza v. State, 742 S.W.2d 708

(Tex. App.–Corpus Christi 1987, no pet.) (per curiam). If appellant is indigent, the trial court is

ORDERED to take such measures as may be necessary to assure effective representation, which

may include appointment of new counsel.

         We ORDER the trial court to transmit a record of the proceedings, which shall include

written findings and recommendations, to this Court within THIRTY DAYS of the date of this

order.

         These appeals are ABATED to allow the trial court to comply with the above order. The

appeals shall be reinstated thirty days from the date of this order or when the findings are

received, whichever is earlier.

                                                     /s/    CRAIG STODDART
                                                            JUSTICE